Citation Nr: 1711820	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals of left great toenail removal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was previously before the Board in March 2011 when it was remanded for additional development.


FINDINGS OF FACT

1.  During the period on appeal the Veteran's left great toenail disability manifested symptoms of pain.

2.  During the period on appeal the Veteran's left great toenail disability did not manifest symptoms affecting 20 percent of the body, use of systemic therapy such as corticosteroids or other immunosuppressive drugs, was not analogous to a deep scar, did not cause limitation of motion, and was not approximate to a finding of moderately severe residuals of a foot injury.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no higher, for residuals of left great toenail removal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7804, 7806, 7813, 7820 (2016); Diagnostic Codes 5284, 7804, 7806, 7813, 7820 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a December 1993 rating decision, service connection was granted and a noncompensable rating assigned for removal of the left great toenail.  On the accompanying code sheet, the RO noted diagnostic codes pertaining to the skin, but a handwritten notation deleted that reference and added diagnostic code 5284, which pertains to foot injuries.  There was no explanation as to the change.  Since that time, the disability has been consistently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran claims his disability warrants an increased rating. 

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  A 40 percent disability rating is given for actual loss of use of the foot.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In the prior remand, the Board noted that given that the Veteran was afforded a skin examination for his left great toenail disorder and given a diagnosis of onychomycosis, it appears that the Veteran's left great toenail disorder may be more appropriately rated as a skin disorder under either 38 C.F.R. § 4.118, Diagnostic Code 7806, the diagnostic criteria for dermatitis or eczema or 38 C.F.R. § 4.118, Diagnostic Code 7804, the diagnostic criteria for unstable or painful scars.  

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  

At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Note 2 indicated that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Similarly, 10 percent ratings were available under Diagnostic Code 7802 for scars other than of the head, face, or neck if superficial and did not cause limited motion and covered areas of 144 square inches or greater and for superficial, unstable scars under Diagnostic Code 7803.  Higher ratings were provided under Diagnostic Code 7801 for scars other than of the head, face, or neck if deep or caused limitation of motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Pursuant to the versions of Diagnostic Codes 7813 and 7820 in effect both before and after the revisions, dermatophytosis and infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic disease), respectively, are rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118.

Under the revised version of the rating criteria, Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  One or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling. 

The Veteran was afforded a VA examination in July 2006.  The Veteran reported that he dropped a machine gun on his left great toenail in service, damaging the nail, and subsequent regrowth had been abnormal ever since.  The Veteran reported that he had to have his toenail removed once every several years ever since the military due to abnormal growth, with yellowing and thickness of the nail and localized pain and discomfort.  The Veteran was diagnosed with onychomycosis of the left great toenail.

In August 2007 the Veteran was noted to have a thickened nail in the left big toe and onychomycosis of the nails.

In an August 2015 statement while incarcerated, the Veteran reported that he was having trouble with his left great toenail.  It hurt a great deal of the time and inquired about having it removed or being given something for the pain.  It was noted on the bottom of the sheet that the Veteran was scheduled for a provider appointment.

A treatment record dated in August 2015 reveals that the Veteran had a thick and short great toenail on the left foot.  There was no ingrown toenail.  It was noted that there was no need for toenail removal.

The Veteran was afforded a VA foot examination in September 2015 with regard to a claim for postoperative plantar warts of the bilateral feet.  There was no discussion of the Veteran's left great toenail.

In October 2015 the examiner provided an addendum with regard to the Veteran's left great toenail.  The examiner noted the Veteran's foot issues were a matter of hygiene.  The left hallux toe nail was successfully resected in June 1975 without event or need to repeat this while on active duty on a one-time basis during his four years of service.  There was no objective evidence of scarring, residual tenderness, inflammation, recurrent infection or complication with the Veteran's foot condition associated with service.  The examiner noted that as reported at the examination the Veteran was able to perform heel/toe gait.  The examiner reported that a response to a query regarding immunosuppressant medications as possibly beyond the scope of the disability benefit questionnaire (DBQ), as the Veteran had not been prescribed these medications for foot related conditions.  A scan of recently prescribed medications indicated no steroids or those of immunosuppressant nature, nor of the conditions requiring such.  The examiner stated that further clarification should be directed to an appropriate nonorthopedic specialty.  The examiner stated that there was no indication of left hallux toenail scarring being painful or unstable.  There was no erythema, swelling, tenderness, signs of dermal instability, sloughing, or breakdown on examination.  The Veteran was noted to have undergone additional training in service eight weeks following the minor office procedure and a physical in August 1975 was normal. 

The Veteran was afforded an examination in April 2016.  The Veteran was diagnosed with onychomycosis/onychogryphosis of the left great toenail.  The Veteran reported that he had not had any treatment of the left toenail since 1998.  The Veteran had not been treated with oral or topical medication in the prior 12 months for any skin condition.  The Veteran did not have any debilitating or non-debilitating episodes in the prior 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner found that the Veteran did not have any of the specific skin conditions listed.  The Veteran had a dystrophic, discolored left great toenail secondary to onychomycosis.  The examiner found that the onychomycosis of the left great toenail did not cause any functional limitations.  There was no documentation that the Veteran's left great toenail disorder resulted in any significant problems for the Veteran to include abnormal gait or significant therapy after occasional removal of the left great toenail.  There was no documentation that the Veteran required systemic therapy of corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12 month period.  There was no evidence in the record or on examination that the Veteran's left great toenail resulted in a painful or unstable scar.  The Veteran's skin condition did not impact his ability to work.  

Affording the Veteran the benefit of the doubt, the Board finds entitlement to a 10 percent evaluation, and no higher, is warranted under Diagnostic Code 7804; both the old and revised versions.  The Veteran has been afforded skin examinations with regard to his left great toenail disorder and has been given a diagnosis of onychomycosis.  As such, in the prior Board remand it was noted that the Veteran's left great toenail disorder may be more appropriately as a skin disorder.  Consideration of the relevant diagnostic codes regarding skin disorders, the Veteran's onychomycosis of the left great toenail is most nearly approximate to an infection of the skin and, therefore, is evaluated as scar or dermatitis, depending on the predominant disability.  Although examiners have not found objective evidence of a painful scar, the Veteran has competently and credibly reported that his left great toenail causes him pain; thus, analogous to a painful scar.  Therefore, an evaluation of 10 percent disabling is warranted under Diagnostic Code 7804.

The Veteran's disability does not manifest symptoms affecting 20 percent of the body or use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  In addition, the left great toenail disability is not analogous to a deep scar and does not cause limitation of motion.  Lastly, in light of the examiner's statements, including that the Veteran's disorder did not cause any functional limitations or result in any significant problems, the symptoms do not approximate a finding of moderately severe residuals of a foot injury.  As such, an evaluation in excess of 10 percent is not warranted.  

The Board has also considered whether the residuals of left great toenail removal rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's residuals of left great toenail removal disability.  Considering the lay and medical evidence, the Veteran's residuals of left great toenail removal has manifested symptoms of abnormal growth, with yellowing and thickness of the nail and localized pain and discomfort.  These symptoms are contemplated by the schedular rating criteria.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 423 (2002).  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether the record raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At no point during the period on appeal has the Veteran argued or the record revealed that the Veteran is unemployable due to his service connected residuals of left great toenail removal.  As such, the Board finds that the record raises a claim for TDIU as the evidence is against a finding that the Veteran is unemployable due to his residuals of left great toenail removal.


ORDER

Entitlement to a 10 percent evaluation, and no higher, for residuals of left great toe removal, is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


